UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2009 Commission File Number: 001-34152 WESTPORT INNOVATIONS INC. (Translation of registrant's name into English) Suite 101, 1750 West 75th Avenue, Vancouver, British Columbia, Canada, V6P 6G2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. oForm 20-Fx Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- SUBMITTED HEREWITH Exhibits Management's Discussion and Analysis Consolidated Financial Statements for the three and six months endedSeptember 30, 2009 and 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Westport Innovations Inc. (Registrant) Date: November 13, 2009 By: /s/Elaine Wong Elaine Wong Title: Chief Financial Officer
